 


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

TIMOTHY C. SUNKE,

         Plaintiff,
                                                     Case No. 17-cv-866-bbc
    v.

FOX LAKE CORRECTIONAL INSTITUTION,
DAVID STONEFELD AND
CANDACE WHITMAN,

         Defendants.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.


         /s/                                                4/1/2019
         Peter Oppeneer, Clerk of Court                     Date




 
